SILVERMAN, Circuit Judge,
Dissenting.
The uneontradicted evidence before the district court established that the Home Office letter was sent by the British government to the U.S. Justice Department with an expectation of confidentiality and that damage to American national security would result from breaching that expectation. Those facts were proved by the uneontroverted declarations of two State Department officials, Patrick F. Kennedy and Peter M. Sheils, both of which were furnished in connection with the motion for summary judgment. Plaintiff offered no evidence to the contrary.
The Kennedy declaration is the most significant. Kennedy, an assistant Secretary of State, attested that it is longstanding custom and accepted practice in international rela*743tions to extend “diplomatic confidentiality” to information exchanged between governments such as the information involved here. Kennedy stated that upon receipt of plaintiffs FOIA request, the American government consulted the British Embassy to seek its views on the possible disclosure of the letter. The British Embassy responded that its government did, indeed, expect the letter to remain confidential. In fact, the Embassy stated that British authorities, on confidentiality grounds, previously refused a separate request for release of the letter made directly to the British government. Thus, Kennedy’s declaration not only was uncontroverted; it was corroborated.
Kennedy’s declaration also stated that disclosure of the information in violation of accepted diplomatic confidentiality reasonably could be expected to damage relations between the U.S. and Britain, and between the U.S. and other governments, and he explained how: If the letter is released, Britain and other countries could well conclude that the U.S. cannot be trusted to protect confidential information. He stated that if diplomatic confidentiality is violated, it is likely that other nations will be less inclined to provide sensitive information or to cooperate in the international extradition of fugitives and in other matters of substantial interest to the United States. Kennedy attested that extraditions can be the subject of political sensitivity in the extraditing country. Such, he stated, was the case involving the two British women whose extraditions were the subject of the very document in question. Kennedy stated that he had “no doubt” but that disclosure of the letter would damage our foreign relations and national security.
Plaintiff offered no evidence to rebut any of this. He did not produce an affidavit from a diplomat, political scientist, academic, student of foreign relations, lawyer, journalist-anyone-to refute Kennedy’s declaration. Nor am I aware of any other reason to treat Kennedy’s sobering assessment with so little regard. The proper inquiry is not whether Kennedy’s declaration could have contained more, but only whether it contained enough. In my view, it did.
Having examined the letter m camera and having considered its contents “including the ‘sensitivity, value, and utility’ of the information contained therein,” the majority says that it “fail[s] to comprehend how disclosing the letter at this time could cause harm to the national defense or foreign relations of the United States.” The district judge, on the other hand, “knew without hesitation or reservation that the letter could not be released” when, he saw it in camera. Either way, we judges are outside of our area of expertise here. It’s one thing to examine a document in camera for the existence of facts — to see, for example, whether it deals with attorney-client communications or other privileged matter. See Maricopa Audubon Soc’y v. U.S. Forest Serv., 108 F.3d 1089 (9th Cir.1997). It’s a whole different kettle of fish to do what the majority has presumed to do here, to make its own evaluation of both the sensitivity of a classified document and the damage to national security that might be caused by disclosure. With all due respect, I suggest that in matters of national defense and foreign policy, the court should be very leery of substituting its own geopolitical judgment for that of career diplomats whose assessments have not been refuted in any way.
There is no basis in the record to conclude otherwise than that the letter is “foreign government information” as defined by Section 1.1(d) of the Executive Order, that its release would cause damage to the national security in the manner described by Kennedy, and that therefore it is exempt from disclosure. I would affirm the district court’s grant of summary judgment for the government and therefore, I respectfully dissent.